            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JULIO CESAR ORTEGA                        :    Civil No. 4:20-CV-00332
CAMPOVERDE,                               :
                                          :
           Petitioner,                    :
                                          :
           v.                             :
                                          :
CLAIR DOLL, et al.,                       :
                                          :
           Respondents.                   :    Judge Jennifer P. Wilson
                                     ORDER
     AND NOW, on this 13th day of March, 2020, for the reasons stated in the

accompanying memorandum, IT IS ORDERED AS FOLLOWS:

  1. Petitioner’s petition for writ of habeas corpus (Doc. 1) is DENIED and the

     Clerk of Court is directed to close this case.

  2. Respondents Simona Flores-Lund, Matthew Albence, Chad Wolf, and

     William Barr are DISMISSED from this case.

  3. Petitioner’s motion for temporary restraining order and/or preliminary

     injunction (Doc. 2) is DENIED AS MOOT.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania
